          Case 1:20-mj-07001-UA Document 1 Filed 07/07/20 Page 1 of 4



Approved: __________________________________
          MICAH F. FERGENSON
          Assistant United States Attorney

Before:      THE HONORABLE SARAH NETBURN
             United States Magistrate Judge
             Southern District of New York


- - - - - - - - - - - - - - - -           X
                                          :
                                               20 MAG 7001
UNITED STATES OF AMERICA                  :    SEALED COMPLAINT
                                          :
             - v. -                       :    Violations of 18 U.S.C.
                                          :    §§ 922(g)(1),
ELIAS AYALA,                              :    924(a)(2), and 2.
                                          :
             Defendant.                   :    COUNTY OF OFFENSE:
                                          :    BRONX
- - - - - - - - - - - - - - - -           X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          RAFAEL ITURRALDE, being duly sworn, deposes and says
that he is a Detective with the New York City Police Department
(“NYPD”), and charges as follows:

                               COUNT ONE
                  (Felon in Possession of Ammunition)

          1.   On or about July 5, 2020, in the Southern
District of New York and elsewhere, ELIAS AYALA, the defendant,
knowing he had been previously convicted in a court of a crime
punishable by imprisonment for a term exceeding one year,
knowingly did possess ammunition, to wit, four Luger 9mm shell
casings, three Luger 9mm fired bullets, and five unfired Luger
9mm cartridges, and the ammunition was in and affecting
commerce.

  (Title 18, United States Code, Sections 922(g)(1), 924(a)(2),
                             and 2.)

     The bases for my knowledge and the foregoing charge are, in
part, as follows:



                                      1
       Case 1:20-mj-07001-UA Document 1 Filed 07/07/20 Page 2 of 4



          2.   I am a Detective with the NYPD and I have been
personally involved in the investigation of this matter. This
affidavit is based in part upon my conversations with law
enforcement agents and others and my examination of reports and
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

          3.   Based on my conversations with other NYPD
officers, my review of NYPD records, and my review of video
surveillance, I have learned, among other things, the following:

               a.   On or about July 5, 2020, at approximately
11:30 p.m., ELIAS AYALA, the defendant, approached the vicinity
of an apartment building in the Bronx, New York (the “Apartment
Building”). AYALA’s sister’s boyfriend (“Victim-1”) and Victim-
1’s brother (“Victim-2”) were outside in the vicinity of the
Apartment Building. AYALA had a physical altercation with
Victim-1 and Victim-2.

               b.   Following the physical altercation, AYALA
left the vicinity of the Apartment Building. Approximately 15
minutes later, AYALA returned to the vicinity of the Apartment
Building. As AYALA approached the vicinity of the Apartment
Building, AYALA brandished a pistol, removing it from a sock
that had been encasing the pistol, and fired at least four shots
at Victim-1 and Victim-2. After firing the pistol, AYALA fled
the vicinity of the Apartment Building.

               c.   Below is a still image from surveillance
video showing AYALA brandishing the pistol in the vicinity of
the Apartment Building:




                                   2
       Case 1:20-mj-07001-UA Document 1 Filed 07/07/20 Page 3 of 4




               d.   At approximately 11:47 p.m., Victim-1 called
9-1-1. In response to that 9-1-1 call, NYPD officers arrived at
the vicinity of the Apartment Building at approximately 11:50
p.m. The officers recovered four Luger 9mm shell casings, three
Luger 9mm fired bullets, and five unfired Luger 9mm cartridges
(together, the “Ammunition”) from the Apartment Building and its
vicinity. One of those three fired bullets was recovered inside
of an apartment in the Apartment Building, having entered
through the window. The officers vouchered the Ammunition.

          4.   Based on my training and experience, and my
communications with other law enforcement agents, including a
Special Agent from the Bureau of Alcohol, Tobacco, Firearms and
Explosives, who is familiar with the manufacturing of firearms
and ammunition, I am aware that the Ammunition was not
manufactured in the State of New York.

          5.   Based on my involvement in this investigation, I
know that on or about the morning of July 6, 2020, NYPD officers
arrested ELIAS AYALA, the defendant, at his home. AYALA was
taken to the 41st precinct and interviewed. I participated in
the interview, which was video-recorded, and based on which I
know, in substance and in part, the following:

               a.   At the beginning of the interview, AYALA was
advised of his Miranda rights and waived those rights.

               b.   AYALA was shown a still image from the
surveillance video that showed AYALA in the vicinity of the

                                   3
       Case 1:20-mj-07001-UA Document 1 Filed 07/07/20 Page 4 of 4



Apartment Building, but that did not show the pistol. AYALA
admitted that he was the individual shown in the still image.

               c.   AYALA was also shown a still image from the
surveillance video that showed AYALA in the vicinity of the
Apartment Building while brandishing the pistol. AYALA again
admitted that he was the individual shown in the still image.

               d.   AYALA also admitted that he knew he had
previously been convicted of a felony.

          6.   I have reviewed criminal history records
pertaining to ELIAS AYALA, the defendant. Those records show
that on or about July 12, 2016, AYALA was convicted in Richmond
County Supreme Court of criminal possession of a firearm, in
violation of New York Penal Law § 265.01-B, a Class E Felony.
That offense is punishable by imprisonment for a term exceeding
one year. On or about July 12, 2016, AYALA was sentenced to
three years’ probation for that offense.

          WHEREFORE the deponent requests that a warrant be
issued for the arrest of ELIAS AYALA, the defendant, and that he
be arrested, and imprisoned or bailed, as the case may be.

                                   /s authorized electronic signature
                                 _________________________________
                                 RAFAEL ITURRALDE
                                 Detective
                                 New York City Police Department



Sworn to before me through
reliable electronic means this
 7
__th day of July 2020

___________________________________
THE HONORABLE SARAH NETBURN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   4
